Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1. Claims 1, 4-6, 13, 26, 29-30, 34, 38, 40, 44, 47-49, 51, 54-55 and 56 are pending and being acted upon presently.

Note that while the current application has been filed as a divisional application, the current claim set includes claims drawn to more than one class of inventions specified in the restriction requirement mailed on 5/4/2012 of the parent application US Patent Application 12/608,964, now US Patent NO: 10,118,962.

Election/Restrictions

2.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 1, 4-6, 13, 26, 29-30, 34, 38, 40, 44, 47-49 and 51 drawn to a method of purifying a single domain antigen binding (SDAB) molecule which includes Protein A based support; classified in CPC C07k1/18, 1/22, 16/24; 

Claims 54-55, drawn to a SDAB purified by the process in Group 1; classified in CPC C07k16/18.

Claim 56, drawn to a method of treating or preventing a disease in a subject by administering a SDAB molecule of Group II; classified in CPC A61P37/06, 25/00, 29/00, 43/00, 43/00. 
3.  Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the SDAB product of Group I can be produced by a method which does not involve Protein A such as ion-exchange. 

4. Groups I and III are different methods. A method for producing/purifying a SDAB molecule and a method for treating a subject by administering a SDAB differ with respect to method steps (e.g., the steps of contacting a chromatography media with a sample from the steps of administering to a subject an antibody in order to treat a subject), and endpoints (e.g., an SDAB versus treatment of a particular disorder); therefore, each method is patentably distinct.


5. Groups II and III are related as product and process of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different productor (2) the product as claimed can be used in a materially different process of using thatproduct (MPEP § 806.05(h)). In the instant case the SDAB of Group II can be alsobe used for in vitro assays, in addition to the method of treatment recited. 

6. Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given aboveand there would be a serious search and examination burden if restriction were notrequired because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching differentclasses/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of an invention to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected invention. 
The election of an invention may be made with or without traverse. To reserve a right topetition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims arereadable on the elected invention. If claims are added after the election, applicant mustindicate which of these claims are readable upon the elected invention. 

8. The examiner has required restriction between product and process claims. Whereapplicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims andthe rejoined process claims will be withdrawn, and the rejoined process claims will befully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are notcommensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
9. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

March 2, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644